                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


BRENDA GREEN, et al                                                               PLAINTIFFS


VS.                                      CIVIL ACTION NUMBER 3:17-cv-149 MPM-JMV


MANAGEMENT AND TRAINING CORP., et al                                            DEFENDANTS



                                            ORDER

       This cause comes before the court on the motion of defendant Management and Training

Corp. (MTC) et al for summary judgment, pursuant to Fed. R. Civ. P. 56. Plaintiffs Brenda

Green et al have responded in opposition to the motion, and the court, having considered the

memoranda and submissions of the parties, concludes that the motion should be granted in part

and denied in part.

       This is a wrongful death case, based on both federal claims asserted under 42 U.S.C. §

1983 and state law claims of negligence, arising out of the death of John Robert Green, III.

Green died of a heart attack on January 1, 2017 while incarcerated at the Marshall County

Correctional Facility (MCCF) operated by defendant. In its brief, defendant describes the facts

surrounding Green’s death as follows:

       In the early morning hours of January 1, 2017, Green began having chest pains. At or
       about 6:40 a.m., an unidentified offender signaled towards the watch tower that another
       offender was having some sort of trouble. At 6:47 a.m., a Code Blue (a call for medical
       help) was called for Bravo Dorm 2 where Green was housed. At about 6:51 a.m., MTC
       employees responded to Green’s dorm where he was found sitting upright against his
       bed. Ultimately, Green was carried out of the dorm on a stretcher, and taken to the
       medical dorm. At roughly 6:57 a.m., a Code Green was called, and CPR and other life
       saving measures were undertaken. By 7:10 a.m., MCCF officials called for an



                                                1
        ambulance. The Med Stat ambulance arrived on the unit at 7:33 a.m. Green was deceased
        when the ambulance arrived.

[Defendant’s brief at 2].

        For their part, plaintiffs dispute many of defendants’ assertions regarding the response

times of prison employees, but, as discussed below, their evidence regarding the response time

issue has been rather heavily impeached by summary judgment evidence in this case. Perhaps as

a result of this impeachment evidence, plaintiffs assert in their brief that their “primary” claim

now relates to their allegation that MTC failed to adequately staff its prison at the time of

Green’s death. Plaintiffs assert that deliberate indifference and/or negligence by MTC in staffing

the prison resulted in employees discovering Green’s distress later than they otherwise would

have. Defendant has presently moved for summary judgment, arguing that no genuine issue of

fact exists regarding its liability in this case and that it is entitled to judgment as a matter of law.

        This court will first address plaintiffs’ federal Eighth Amendment claims, as to which

they face a much more daunting burden of proof than with their state law negligence claims. It is

well settled that “[a]n inmate’s right to medical care is abridged if a prison official acts with

deliberate indifference to his medical needs, as deliberate indifference to an inmate’s serious

medical needs violates the Eighth Amendment’s prohibition against cruel and unusual

punishment.” Miller v. Hall, 2018 U.S. Dist. LEXIS 134135 at *10 (N.D. Miss 2018) (holding

that the prison guard’s actions did not amount to deliberate indifference because the guard did

not know of the inmate’s need for medical attention.) (citing Estelle v. Gamble, 429 U.S. 97,

103-04, 97 S. Ct. 285, 50 L.Ed. 2d 251 (1978)). In the Eighth Amendment context, the test for

establishing deliberate indifference is one of “subjective recklessness as used in the criminal

law.” Id. (citation omitted).




                                                    2
       Under the subjective recklessness standard, there is no liability under § 1983 unless the

plaintiff alleges facts which, if true, would demonstrate that a prison official (1) knew that the

inmate faced a substantial risk of serious harm; and (2) disregarded that risk by failing to take

reasonable measures to abate it. Id. (citation omitted). Where a plaintiff complains of a delay in

medical treatment, he must show deliberate indifference to serious medical needs that resulted in

substantial harm. Id. (citing Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 422 (5th

Cir. 2017) and Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006)). “Evidence of efforts by

prison staff to attend to the medical need will negate a finding of deliberate indifference.”

Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989). “Not all failure to provide care is

actionable, however, as negligent conduct by a prison official does not give rise to a

constitutional violation.” Id. (citing Daniels v. Williams, 474 U.S. 327, 106 S. Ct. 662, 88 L. Ed.

2d 662 (1986); Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990)).

       While the Eighth Amendment standard is thus a stringent one, that is not the only, or

even the primary, obstacle to plaintiff’s federal claims in this case. As noted in the decisions

above, the typical Eighth Amendment claim deals with claims against specific state officers who,

the plaintiffs typically allege, were subjectively indifferent to the medical needs of a prisoner. In

this case, however, plaintiffs assert Eighth Amendment claims against MTC itself, and this

places an additional, and very heavy burden, upon them in this case. In their brief, plaintiffs

acknowledge that MTC is considered a “municipality” in the § 1983 context, which permits it to

take advantage of the highly rigorous “policy or custom” standard set forth by the U.S. Supreme

Court in Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 694 (1978).

       A municipality may only be held liable under § 1983 for violating a citizen’s

constitutional rights if “the governmental body itself ‘subjects’ [that] person to a deprivation of



                                                  3
rights or ‘causes’ a person ‘to be subjected’ to such deprivation.” Connick v. Thompson, 131 S.

Ct. 1350, 1359 (2011). Governmental entities are “responsible only for [their] own illegal acts”

and are “not vicariously liable under § 1983 for [their] employees’ actions.” Id. Thus, there is no

respondeat superior liability under § 1983; rather, the key to municipal liability is

demonstrating that a deprivation of a constitutional right was inflicted pursuant to an official

policy or custom of the municipality in question. Monell v. Dep’t of Soc. Serv., 436 U.S. 658,

694 (1978). The alleged unconstitutional conduct asserted “must be directly attributable to the

municipality through some sort of official action or imprimatur.” Piotrowski v. City of R.H., 237

F.3d 567, 578 (5th Cir. 2001).

       To establish constitutional liability against MTC, plaintiffs must establish (1) an official

policy or custom, of which (2) a policymaker can be charged with actual or constructive

knowledge, and (3) a constitutional violation whose “moving force” is that policy or custom.

Rivera v. R.H. Indep. Sch. Dist., 349 F.3d 244, 247-249 (5th Cir. 2003). A “policy or custom”

can be either (1) a policy statement, ordinance, regulation, or decision that is officially adopted

and promulgated by the municipality’s lawmaking officers or by an official to whom the

lawmakers have delegated policy-making authority; or (2) a persistent, widespread practice of

city officials or employees, which, although not authorized by officially adopted and

promulgated policy, is so common and well settled as to constitute a custom that fairly represents

municipal policy. McGregory v. City of Jackson, 335 Fed. App’x. 446, 448-449 (5th Cir. 2009).

       Plaintiffs must also demonstrate a link between the policy and the constitutional

violation, and the policy must be maintained with “objective deliberate indifference” to a

constitutionally protected right. Lawson v. Dallas County, 286 F.3d 257, 263 (5th Cir. 2002). A

municipality acts with objective deliberate indifference if it promulgates a policy or custom



                                                  4
despite the “known or obvious consequences that constitutional violations would result.”

Piotrowski, 237 F.3d at 567. Deliberate indifference of this sort is a stringent test, and “a

showing of simple or even heightened negligence will not suffice” to prove municipal

culpability. Id. at 579.

        It is thus clear that plaintiffs face an exceedingly difficult legal burden in seeking to

establish Eighth Amendment liability against MTC, and this court does not believe that their

summary judgment briefing even comes close to meeting that burden. Indeed, in contending that

an MTC policy or custom resulted in the death of Green, plaintiffs’ entire argument is as follows:

                Robyn Williams was deposed as the representative of MTC under Rule 30(b)(6).
        She was asked to respond to the following question:
                “What—what can you say about our paragraph 6, here, ‘Describe backup
        measures, if any, which MTC employs routinely or otherwise to compensate for no-show
        correctional officers’ since that seems to be a problem?
                She answered:
        A.      So it’s a matter of trying to get people to stay over from the previous shift and or
        have other people come in if it’s—if it’s their day off and you can get ahold of them and
        have them—have them come in.
        Plaintiffs’Exh. “7”, Williams depo.Excerpts p.55, line 18-p,56, line 2.
        That reply led to the following Q and A exchange:
        Q.      Okay. So that would be the shift supervisors trying to arrange all of that?
        A.      Yes.
        Q.      Okay. What—what is your perception of the extent to which the staff was
        effective or—or—what’s the word I’m looking for—whether the—the dorm was properly
        staffed during these two shifts?
        A.      Well, staffing, like we talked about earlier, is an ongoing issue trying to—just
        trying to hire and keep enough people.
        Q.      And that—that was true of that dorm that night?
        A.      Yes.
        Q.      Okay. And early morning?
        A.      Yes.
        Plaintiffs’Exh. “7”, Williams depo. Excerpts. p,56, lines 7-22.

                Ms. Williams completely corroborates the deposition testimony of CO Phillips
        about understaffing, shown above. Each prison shift begins a new frantic search for
        personnel. Employees cannot get to their second shift on time because they have to wait
        for shift supervisors to find someone to relieve them from the first shift. Apparently MTC
        does not pay enough to keep employees, so they leave and those who are left are
        burdened with double shifts, including back to back 16-hour shifts, according to CO

                                                   5
        Phillips, or being called in on their day off. MCCF is in constant turmoil. No wonder
        CO Gray fell asleep. No wonder CO Gray ignored her subpoena. No wonder Mr. Green
        was ignored for hours.
                 MTC’s first priority and first obligation as a private corporation is to satisfy its
        investors, which is in conflict with and in this case takes precedence over the welfare of
        the prisoners. MTC routinely understaffs its operations in order to keep payroll costs at a
        minimum and put more money in its investors’ pockets. There is an inherent conflict
        between the corporation’s first priority, investor profits, and the corporation’s
        constitutional duty to tend to the serious medical needs of the prisoners. It is a for profit
        business enterprise. Attention to those medical needs by the medical staff is wholly
        dependent upon the correctional staff identifying the problem and alerting the medical
        staff. Green, sadly, was a victim of that inherent conflict. He sat on the floor for hours,
        gasping and holding his chest. Any alert corrections officer would see a need to alert
        medical staff immediately.
                 MTC’s highest prison administrators are the decision-makers and policy-makers
        who subordinate the welfare of the prisoners to investor profit. The Plaintiffs have
        identified the policy or custom responsible for delay in assistance to Green. By routinely
        understaffing the prison, the company is deliberately indifferent every day and every hour
        of every day to its constitutional obligation to put the serious health and welfare needs of
        its prisoners above profits. The profit motive results in understaffing which in turn puts
        the inmates at risk in emergencies. It is the “moving force” which results in subpar
        attention to the prisoners’ needs, including Green’s needs. The Plaintiffs submit that they
        have established an unwritten custom or practice that was not formally written or
        adopted, but that is a pervasive, long-standing practice that essentially has the force of
        law. Sharp v. City of Houston, 164 F.3d 923, 936 (5th Cir. 1999).

[Plaintiff’s brief at 13-14].

        Plaintiffs thus rely upon allegations of understaffing in asserting liability against MTC,

but they offer no authority suggesting that a prison’s generalized decisions about staffing levels

may establish subjective deliberate indifference under the Eighth Amendment, as to the claims of

a specific prisoner who asserts that his medical needs were not met. As quoted above, the only

decision cited by plaintiffs at all in this context is the Fifth Circuit’s decision in Sharp, which is a

sexual harassment case bearing no factual resemblance to this case whatsoever.

        Once again, plaintiffs must establish that MTC knew that “the inmate” faced a substantial

risk of serious harm, which, in the court’s view, implies knowledge of a specific prisoner’s

medical needs and deliberate indifference to them. Moreover, in order to hold MTC liable for



                                                   6
Green’s death, plaintiffs must establish that the conduct in question was the result of an official

policy or custom by the prison, and not simply that of one of its employees. If accepted by this

court, plaintiffs’ arguments in this case would seemingly lead to a finding of Eighth Amendment

violations for the claims of a broad range of prisoners who allege that they suffered harm based

on the staffing levels at a particular prison. This is an exceptionally broad assertion of

constitutional liability, and it strikes this court that exceptional assertions require exceptional, or

at the very least some, supporting authority. Plaintiffs offer no such authority, and it seems clear

that the reason for this failure is that the U.S. Supreme Court’s Eighth Amendment jurisprudence

requires a much closer causation nexus between the alleged policies or customs of a defendant

and the harm suffered by a particular prisoner than plaintiffs suggest in their brief. Plaintiffs’

Eighth Amendment claims against MTC will therefore be dismissed.

        This court now turns to plaintiffs’ state law claims of negligence, as to which they enjoy

a considerably more favorable legal playing field than in the Eighth Amendment context. It

should be noted at the outset that, as a private entity which does not enjoy the protections of the

Mississippi Tort Claims Act (MTCA), MTC is subject to liability for simple negligence under

Mississippi law. MTC gamely attempts to persuade this court otherwise, based upon a 1975

district court decision which is not binding authority and which was, as discussed below, recently

found inapplicable by another district court in this state. The 1975 decision in question is

Bogard v. Cook, 405 F. Supp. 1202, 1215 (N.D. Miss. 1975), which defendant describes in its

brief as follows:

        While Mississippi law has imposed “a duty upon a sheriff in this capacity as jailer to
        exercise ordinary and reasonable care for the preservation of the life and health of his
        prisoners,” this duty has not been extended to supervisors at large prisons, such as
        MCCF. Bogard v. Cook, 405 F. Supp. 1202, 1215 (N.D. Miss. 1975) aff'd, 586 F.2d 399
        (5th Cir. 1978). Id. at 1216. The reason for not extending this duty is because of the much
        larger number of inmates housed at MCCF as compared to a jail operated by a sheriff. Id.

                                                   7
       The Bogard Court noted that “it would be rare for a sheriff to have custody of more than
       two dozen prisoners at any time, at least half of whom would probably be pre-trial
       detainees rather than persons serving time pursuant to a conviction and sentence of a state
       court.” Id.

[Defendant’s brief at 12].

       MTC thus argues, based upon Bogard, that it is not subject to liability for negligence

under Mississippi law, but this court does not agree. Indeed, MTC recently made virtually

identical arguments to U.S. District Judge Daniel Jordan, who rejected them with the following

analysis:

       MTC reads too much into this dicta [in Bogard]. Significantly, Bogard addressed “the
       test for immunity of public officials” facing common-law claims for acts taken within the
       scope of their authority. Id. at 1215. Indeed the Fifth Circuit affirmed on that same basis.
       See Bogard, 586 F.2d at 401 (“[T]he qualified immunity enjoyed by all the employee-
       defendants could not be overcome on the basis of simple negligence.”). Unfortunately for
       MTC, it is not an individual state official as in Bogard, and it is not otherwise entitled to
       immunity. Miss. Code Ann. § 47-5-1219(b) (establishing that sovereign immunity does
       not extend to private-prison contractors); Richardson v. McKnight, 521 U.S. 399, 405–06,
       412 (1997) (finding “no evidence” that pre-section 1983 common law “gave purely
       private companies or their employees any special immunity from suits”); see also Leavitt
       v. Carter, 178 So. 3d 334, 339 (Miss. Ct. App. 2012) (holding that “the immunity
       conferred under the MTCA does not apply to private prisons operated under a contract
       with the State”). Absent an argument that MTC enjoys immunity from suit, Bogard is
       inapplicable. Aside from Bogard, MTC offers no legal authority suggesting that the size
       of an entity shields it from the duty of reasonable care. To the contrary, other courts have
       applied that standard to private-prison entities—including MTC.

Gipson v. Mgmt. & Training Corp., No. 3:16-CV-624-DPJ-FKB, 2018 WL 736265, at *2 (S.D.

Miss. Feb. 6, 2018). This court agrees with Judge Jordan that Bogard was concerned with public

official qualified immunity standards under state law, and it further believes that there would be

serious practical difficulties in applying a scheme of tort immunity for “large prisons.”1




1
 For example, if courts were to recognize immunity in this context, then they would be
confronted with the basic question of exactly how large a prison had to be in order to grant it
immunity for its own acts of negligence. Assuming that coherent standards were established in
this regard, then it is difficult to discern any public policy rationale for exposing a prison which
                                                  8
This court therefore concludes, as Judge Jordan did, that a simple negligence standard applies to

plaintiff’s state law claims against MTC in this case, and it will presently address those claims.

       To succeed on a negligence claim, plaintiffs must establish a duty and demonstrate that

the defendant breached that duty and that the breach actually and proximately caused her

injuries. Elliott v. Mgmt. & Training Corp., 2017 U.S. Dist. LEXIS 111975, at *30-31 (N.D.

Miss. 2017). In assessing the negligence claims in this case, this court notes that plaintiffs assert

a number of different breaches of care against both MTC and its employees, and it seems clear

that their proof on some of their claims has been rather heavily impeached. In particular, it

appears to this court that the summary judgment evidence is quite damaging to plaintiffs’

assertion that the prison employees who were on duty at the time responded negligently to

Green’s medical emergency, once it was reported to them. There are two primary vehicles by

which plaintiffs’ allegations in this regard have been impeached, namely: 1) the fact that

plaintiffs’ two “star witnesses,” who are prisoners at the facility, have recanted their prior

allegations that prison employees were notified of Green’s distress in the early morning hours of

January 1, 2017 yet failed to respond to it; and 2) defendant has produced a video which appears

to demonstrate that the prison employees who were on duty at the time responded quickly once

Green’s distress was reported to them.

       Plaintiffs argue that there are questions about the reliability of the prisoners’ new

accounts, considering that they are incarcerated at MTC’s facility and might conceivably believe

it be to their advantage to provide testimony helpful to defendant. For its part, defendant argues,




falls just below the threshold to liability, while granting immunity to a prison which falls just
above the threshold.
                                                  9
with some force, that the prisoners changed their stories because they were presented with video

evidence which demonstrated that their original stories were inaccurate. This court is aware that,

at the summary judgment stage, the facts are to be determined in the light most favorable to the

plaintiffs, but the impeachment evidence regarding these two prisoners’ accounts seems

sufficiently strong to stretch this principle to, or even beyond, the breaking point. Ultimately,

this court concludes that it is unnecessary to decide whether the prisoners’ original stories should

be disregarded, given that plaintiffs have other evidence which is, in its view, sufficient to submit

the question of negligence to a jury, even without these prisoners’ original accounts. This court

will presently discuss this evidence.

       While the summary judgment evidence appears to be quite damaging to plaintiffs’ claims

regarding prison employees’ response to the incident, it seems much less damaging to their

assertion that MTC should be held liable for understaffing issues at its prison. As to this issue,

plaintiffs rely upon deposition testimony from MTC employees, as well as personnel records

which, they contend, support a conclusion that the prison was understaffed at the time of Green’s

death. For example, plaintiffs argue in their brief that:

                During her Deposition CO Phillips was shown the work roster for the night shift
       extending from 10:00 p.m. on December 31, 2016 to 6:00 a.m. on January 1, 2017.
       Plaintiffs’ Exh. “6”, Marshall County Correctional Facility (MCCF) roster sheet for the
       night shift. That roster shows Jessica Wells assigned to the Bravo 2 Dorm tower during
       that shift. It also shows that the floor officer, Walter Rhone, was absent, and no one is
       listed in his place in the staff deployment box. Also Carolyn Campbell and Marissa Isom
       were absent. (Plaintiffs’ Exh. “7”, MTC representative Robyn Williams Depo. Excerpts,
       p.53, lines 3-15) Apparently, there was no officer on the floor in Bravo 2 Dorm during
       the night shift, which included the early hours of the morning on New Year’s Day.

               During Williams’ deposition, it became clear from clocking records that Wells
       clocked out from the tower at 10:41 p.m. on December 31, less than an hour into her
       shift. Williams testified that Wells was replaced by Dorothy Gray, even though that was
       not disclosed in the roster. Williams explained that the clocking records showed Gray
       clocked in at 2:00 p.m. on December 31 and clocked out at 5:38 a.m. on New Year’s
       Day. She worked two 8-hour shifts back to back, but clocked out 22 minutes before the

                                                 10
        end of the night shift. Plaintiffs’ Exh. “7”, Williams Depo. Excerpts, p. 47, line 22—p.
        48, line 6. Thus, there was no officer in the tower for nearly an hour before Phillips
        arrived one-half hour late. Gray must be the officer who was in the Bravo 2 Dorm tower
        throughout the night on New Year’s Eve and early morning hours of New Year’s Day.
        Plaintiffs’ Exh. “A”, Williams Depo. Excerpts, p. 45, line 19--p.48, line 6. She is the
        officer who Wilson and Pinkton swore was asleep at her post in the tower and could not
        be awakened.

[Plaintiff’s brief at 5].

        In response to these detailed arguments submitted by plaintiffs, defendant’s reply brief

offers a very limited rebuttal as it relates to the overstaffing issue. Indeed, the tone of

defendant’s arguments regarding the understaffing issue strikes this court as being quite different

from its arguments regarding the timeliness of its employees’ response, once they became aware

of Green’s distress. As to the understaffing issue, defendant’s submissions strike this court as

defensive and reliant upon legalistic defenses which are inapplicable in the negligence context.

For example, defendant argues in its reply brief that:

        Plaintiffs have presented irrelevant evidence regarding supposed understaffing and
        employment turnovers in an attempt to impute a customary practice at MCCF. Like any
        other employer, the probability of a high turnover and “no call/no shows” in employment
        is somewhat inevitable. Plaintiff’s cherry-picked deposition testimony shows nothing
        that would equate to any form of an unwritten policy. MTC has not purposely
        established a culture of high employment turnovers and “no call/no shows,” and plaintiffs
        have presented no evidence to support any such idea. Further, plaintiffs have presented
        some mystical allegation that the employment conditions are related to the profitability of
        the highest prison administrators, but have failed to provide any plausible evidence to
        justify this allegation. This argument is without merit. In fact, the scheduling or calling
        in of additional staff lies with the local staff on duty. The shift supervisors are not the
        final policymakers for MTCA, and their acts or omissions cannot suffice to create Monell
        liability against MTC. In sum, plaintiffs wish to end run the requirement of establishing
        a municipal policy or custom by claiming that MTC is vicariously liable for the shift
        supervisor’s inability to have a complete staff on the morning of the subject incident. Not
        only was the shift supervisor not a final policymaker for MTC, he was not even a final
        policymaker at MCCF for staffing.

[Defendant’s reply brief at 11-12].




                                                  11
        In the court’s view, MTC’s arguments come close to admitting that the prison was, in

fact, suffering from staffing shortages on the morning of the incident in question, and defendant

appears to rely instead upon the Monell standard to establish that it may not be held liable for any

such understaffing. While Monell is, in fact, a formidable barrier to recovery in any § 1983

claim, its “official policy or custom” standard is simply irrelevant in a claim for simple

negligence asserted under Mississippi law. While plaintiffs’ previously-quoted arguments

regarding understaffing were set forth in the portion of their brief devoted to their Eighth

Amendment claims, this court can discern no reason why they could not raise the same

arguments as part of a claim that, in making staffing decisions, defendant failed to act as a

reasonably prudent prison operator. As quoted previously, for example, plaintiffs argue that:

        By routinely understaffing the prison, the company is deliberately indifferent every day
        and every hour of every day to its constitutional obligation to put the serious health and
        welfare needs of its prisoners above profits. The profit motive results in understaffing
        which in turn puts the inmates at risk in emergencies. It is the “moving force” which
        results in subpar attention to the prisoners’ needs, including Green’s needs.

[Plaintiff’s brief at 13].

        While these arguments are phrased in terms of deliberate indifference under the Eighth

Amendment, it seems clear that plaintiffs are essentially arguing that MTC failed to exercise

reasonable care in making staffing decisions, namely by placing its own profit concerns over the

needs of its inmates. Indeed, plaintiffs specifically allege in their complaint that:

        23. On information and belief, due to the holiday, MTC management allowed the prison
        to be dangerously understaffed, or alternatively because of the holiday the management
        and staff recklessly disregarded their duties to make adequate provision for the medical
        needs of prisoners, including Mr. Green.

[Amended Complaint at 3]. While this particular allegation did not specifically use the term

“negligence,” it alleges “reckless[ness]” which involves a higher degree of fault than negligence

and thus subsumes allegations of simple neglect. Moreover, the complaint implicitly

                                                 12
incorporated these prior factual allegations and alleges that “[i]n addition, or alternatively, the

defendants are liable under Mississippi common law and the Mississippi Wrongful Death Statute

to the plaintiffs for negligence and gross negligence proximately causing the death of their

husband and father.” [Amended complaint at 4].

        If there were any doubt in this regard, it is removed by the fact that plaintiffs specifically

assert, in the first paragraph of their brief, that:

        [Plaintiffs] have filed this lawsuit pursuant to 42 U.S.C. §1983 for violation of Green’s
        right under the Eighth and Fourteenth Amendments to timely care of his serious medical
        needs and state negligence law, asserting a long delay in assisting Green, due primarily to
        understaffing by Defendant, amounting to deliberate indifference and gross negligence,
        thereby causing his death.

[Brief at 1]. Plaintiffs thus made clear in their brief that their “primary” complaint in this case

relates to understaffing issues and that they assert both § 1983 and negligence claims in this

context. As such, plaintiffs plainly allege that MTC negligently failed to provide adequate

staffing for its prison on the morning of Green’s death, and defendant cannot reasonably assert

that they waived this argument in their briefing. Moreover, the fact that MTC saw fit to argue,

based upon a very selective reading of Bogard, that large private prisons are somehow immune

to allegations of negligence under Mississippi law likewise does not lend itself to confidence in

its position on this issue. In this court’s experience, parties are generally reluctant to rely upon

suspect arguments of law on summary judgment if they feel that the facts are strongly in their

favor on a particular issue.

        In this vein, this court notes that defendant’s own corporate representative Robyn

Williams did not appear to dispute plaintiffs’ allegations of understaffing in her deposition,

testifying that:

        Q: Okay. What is your perception of the extent to which … the dorm was properly
        staffed during these two shifts?

                                                       13
       A: Well, staffing, like we talked about earlier, is an ongoing issue trying to – just trying
       to hire and keep enough people.
       Q: And that – that was true of that dorm that night?
       A: Yes.
       Q: Okay. And early morning?
       A: Yes.

[Williams depo. at 56]. Defendant’s own representative thus declined to testify that the prison

was “properly staffed” at the time of Green’s death, and, in light of this fact, this court is quite

reluctant to conclude that there is no evidence in this case which would warrant this issue even

being considered by a jury.

       This court notes that, in its briefing, MTC argues that the issue of staffing is one which

lies solely in the hands of low-level prison supervisors and which may not be imputed to itself.

Specifically, defendant argues that:

       In fact, the scheduling or calling in of additional staff lies with the local staff on duty.
       The shift supervisors are not the final policymakers for MTCA, and their acts or
       omissions cannot suffice to create Monell liability against MTC.

[Reply brief at 10]. Once again, Monell is irrelevant in the negligence context, and MTC merely

cites Williams’ deposition testimony for the proposition that “the scheduling or calling in of

additional staff lies with the local staff on duty.” [Id.] The fact remains, however, that it is

Mississippi law, and the findings of a jury, which will determine the crucial issues of duty and

breach of duty in this case. As such, a jury will not be forced to defer to the procedures which

MTC put in place regarding staffing issues, since it might conclude that the procedures

themselves are inadequate and constitute evidence of negligence. In the court’s view, it is well

within the province of a jury to conclude, if the facts so demonstrate at trial, that MTC should

have realized that its prison was suffering from staffing shortages which required prompt action,

such as by engaging in recruiting efforts and/or by offering higher salaries. This court is




                                                  14
therefore not particularly receptive to defendant’s efforts to pre-empt the jury and circumscribe

the extent of its own potential liability in this case.

        Having said that, this court does agree with defendant that plaintiffs’ original case has

been heavily impeached by the aforementioned video evidence and recantations, at least as it

relates to the response time issue. Plaintiffs do appear to have reasonably strong evidence that

the prison was understaffed at the time of Green’s death, but it is unclear to this court whether

they will be able to demonstrate that MTC’s negligence caused that understaffing and was a

proximate cause of his death. Regardless, a simple negligence cause of action does not present a

particularly heavy burden of proof on plaintiffs, and, once again, the summary judgment standard

requires this court to view the facts in the light most favorable to them. This court thus

concludes that a jury should be allowed to decide the question of negligence in this case,

particularly since MTC itself seems hesitant to argue that its prison was adequately staffed at the

time of Green’s death. Defendant’s motion for summary judgment will therefore be denied as to

plaintiffs’ negligence claims.2 This court notes that both parties have filed competing motions to

strike certain exhibits submitted by the other side in its briefing, but this court does not regard

those exhibits as material to its summary judgment analysis and has not relied upon them in this

order. The motions to strike will therefore be dismissed as moot.

        It is therefore ordered that defendant’s motion for summary judgment [78-1] is granted in

part and denied in part, and the parties’ competing motions to strike [84-1, 87-1] are dismissed as



2
 This court notes that defendant seeks for it to dismiss plaintiffs’ claims for punitive damages.
As the facts appear to stand now, it seems quite unlikely that this court would permit the issue of
punitive damages to be submitted to a jury. Nevertheless, there is Mississippi Supreme Court
precedent which suggests that trial courts should wait until after the jury resolves the issue of
compensatory damages before deciding whether the issue of punitive damages should be
submitted to it. Bradfield v. Schwartz, 936 So. 2d 931, 938 (Miss. 2006). This court will, out of
an abundance of caution, follow this practice in this case.
                                                   15
moot. Plaintiffs’ motion for an extension of time to respond to the summary judgment motion

[81-1] is granted.

       This, the 5th day of August, 2019.



                                    /s/ Michael P. Mills
                                    U.S. DISTRICT COURT
                                    NORTHERN DISTRICT OF MISSISSIPPI




                                             16
